Order entered November 15, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00307-CV

                                    JOHN GOIN, Appellant

                                                V.

                                   HOPE CRUMP, Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-03801-D

                                            ORDER
       On the Court’s own motion, we REMOVE this appeal from submission on December

11, 2018. The appeal will be resubmitted in the first quarter of 2019.


                                                      /s/   DAVID EVANS
                                                            PRESIDING JUSTICE